Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 13, 2018

                                       No. 04-18-00277-CV

                                   Susan Rebecca CAMMACK,
                                            Appellant

                                                  v.

   BANK OF AMERICA, N.A., Chase Bank, Bank of New York Mellon, Wells Fargo Bank,
                                  Appellees

                   From the 216th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 17695B
                       The Honorable Stephen B. Ables, Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

        On November 30, 2018, this court issued an order notifying appellant that her brief was
due on November 16, 2018, and that neither the appellant’s brief nor a motion for an extension
of time had been filed. We ordered appellant to file, by December 10, 2018, (1) the appellant’s
brief and (2) a written response reasonably explaining appellant’s failure to timely file the brief.
We advised appellant that if she failed to file a brief and the written response by the date ordered,
we may dismiss this appeal. See TEX. R. APP. P. 38.8(a), 42.3(c).

        On December 10, 2018, appellant filed a response to our November 30, 2018 order, but
has not filed her brief. In her response, appellant explained she did not file her brief because she
is waiting for a ruling on her motion to stay this appeal pending the outcome of the new trial. Our
records reflect no such motion has been filed, and the purported motion appellant includes in her
response does not appear to be a true and correct copy of any document on file in this appeal.
Furthermore, as of appellant’s last several responses, she has not filed a motion for new trial, and
because the trial court signed a final judgment in September, the time to file a motion for new
trial has passed. See TEX. R. CIV. P. 329b (“A motion for new trial, if filed, shall be filed prior to
or within thirty days after the judgment or other order complained of is signed.”).
       We therefore DENY appellant’s request to further delay this appeal so that she can file a
motion for new trial in the trial court. We ORDER appellant, Susan Rebecca Cammack, to file
her appellant’s brief in this case by December 28, 2018. No further extensions will be granted.
Appellant is advised that if her brief is not timely filed, this appeal will be dismissed.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court